                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

SRA INVESTMENTS, LLC, et al.                                                        PLAINTIFFS

V.                                                                  NO. 4:16-CV-55-DMB-JMV

MERITOR, INC., et al.                                                             DEFENDANTS


                                             ORDER

       On May 14, 2019, Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company

(collectively, “Meritor Defendants”) filed a joint motion to dismiss with prejudice the claims of

Amos Johnson, Annie Mae McFarland Mister, Tarik Johnson and Curtis Blissette. Doc. #549. On

August 5, 2019, Textron, Inc., filed a joint motion to dismiss with prejudice the claims of the same

plaintiffs. Doc. #569.

       It appears all claims at issue in these motions have been dismissed with prejudice by

stipulation. See Docs. #553, #566. Accordingly, the motions to dismiss [549][569] are DENIED

as moot.

       SO ORDERED, this 26th day of November, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
